DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5, 8-10, 12-16, 18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, 8-10, 12-16, and 23 are allowed because a search of the prior art does not teach nor render obvious positions are arranged predefined maximum displacement value at a higher frequency than by a smaller displacement value where the smaller displacement value is greater than zero, in combination with the other limitations of claim 1.
Claims 2, 18, 20-22, and 24 are allowed because a search of the prior art does not teach nor render obvious said positions are arranged by a predefined maximum displacement value at a higher frequency than by a smaller displacement value where the smaller displacement value is greater than zero, in combination with the other limitations of claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noda et al. (U.S. Patent No. 10,866,343 B2) discloses optical elements in an arrangement shifted between zero and a maximum from a regular lattice (FIG. 8). However, Noda discloses there is no rule for this shift, and as such fails to teach the preference and higher frequency of the maximum distance of the instant invention.
Behounek (U.S. Pub. No. 2018/0136377 A1) discloses random deviations for optical elements (FIG. 15, see paragraph 0121), but does not disclose the preference and higher frequency of the maximum distance of the instant invention.
Schnurmann et al. (The Weighted Random Test-Pattern Generator, C-24, No. 7 IEEE Transactions on Computers, 695, July 1975) discloses a method for random number generation with weighted probabilities. However, Schurmann does not teach application of this method to optoelectronic chips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819